ORDER

The Court having considered the favorable recommendations of the Character Committee for the Third Appellate Circuit of Maryland and the State Board of Law Examiners, the Memorandum of Law in Support of Applicant’s Admission to the Bar and the oral argument of the applicant’s counsel presented at a hearing held before this Court on June 6, 2012, it is this 13th day of June, 2012,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations of the Character Committee for the Third Appellate Circuit and the State Board of Law Examiners be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.